Citation Nr: 0204176	
Decision Date: 05/07/02    Archive Date: 05/14/02

DOCKET NO.  98-12 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a bilateral hip 
disorder, characterized as avascular necrosis, claimed as 
secondary to a service-connected low back disability.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1974 to August 
1977.  

This matter arises from an April 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  The veteran's claims file was subsequently 
transferred to the VARO in Muskogee, Oklahoma and the case 
has been referred to the Board of Veterans Appeals (Board) 
for resolution by that office.  

The Board notes that service connection for a low back 
disability was granted by the RO in a May 2000 rating 
decision.  Several statements were submitted by the veteran 
subsequent to that decision in which he expressed his 
dissatisfaction with several matters relating to that 
decision and subsequent adjustments to his compensation 
award.  In June 2000 statements he appeared to indicate that 
he disagreed with the rating assigned in the May 2000 
decision.  Although, the RO in a January 2002 rating decision 
denied the veteran an increased evaluation for his low back 
disability and entitlement to a total rating based on 
individual unemployability due to service-connected 
disability, the RO should seek clarification from the veteran 
as to whether it was his intention to file a notice of 
disagreement with the May 2000 decision as to the disability 
percentage assigned his low back disorder.  Any other 
indicated action should then be accomplished by the RO.


FINDINGS OF FACT

1.  The veteran was first diagnosed as having bilateral 
femoral head avascular necrosis of the hips in March 1997.  

2.  Service connection is now in effect for a low back 
disability.  

3.  There is no competent medical evidence of a nexus or link 
between the veteran's currently diagnosed bilateral femoral 
head avascular necrosis of the hips and any incident of his 
active service, or to his service-connected low back 
disability.  


CONCLUSION OF LAW

A bilateral hip disorder, characterized as avascular 
necrosis, was not incurred in or aggravated in active 
military service nor is it due to, the result of, or 
aggravated by the veteran's service-connected low back 
disability. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West Supp. 2001); 38 C.F.R. §§ 3.303, 3.310 (2001); 66 Fed. 
Reg. 45630-45632 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.126(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that he has incurred avascular necrosis of 
the bilateral hips as a result of his now service-connected 
low back disorder.  During the pendency of this appeal, 
Congress passed the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5016, 
5107, and 5126), which, among other things, amended 
38 U.S.C.A. § 5107 to eliminate the well-grounded 
requirement.  The VCAA is applicable to all claims filed on 
or after the date of enactment, or filed before the date of 
enactment and not yet final as of that date.  See VCAA § 7, 
subpart (a), 114 Stat. 2096, 2099; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  To implement the 
provisions of the law, VA promulgated regulations published 
at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The Board 
must now adjudicate the veteran's claim in light of the VCAA 
and implementing regulations.  Generally, where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions are likewise satisfied.  

The VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim for VA benefits.  See 38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001).  This assistance specifically includes 
obtaining all relevant records, private or public, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in federal 
custody; and obtaining a medical examination or opinion where 
such is necessary to make a decision on the claim.  Id.  
However, the ultimate responsibility for furnishing evidence 
rests with the veteran.  See 38 U.S.C.A. § 5103A (West Supp. 
2001); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(c)).  

Essentially, the VCAA eliminates the requirement that a 
claimant must submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  However, VA is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  

The VCAA also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is required to inform the claimant and 
the claimant's representative which evidence is to be 
provided by the claimant, and which evidence, if any, VA will 
attempt to obtain for the claimant.  

As to whether VA has met its duty to assist the veteran in 
light of the VCAA, the Board notes that although the RO did 
not have the benefit of the explicit provisions of the VCAA 
when the case was first adjudicated, VA's redefined duty to 
assist has been fulfilled.  The Board finds that the veteran 
has been provided adequate notice of the evidence needed to 
substantiate his claim for service connection.  In that 
regard, the Board concludes that the discussions as contained 
in the initial rating decision, in the subsequent statement 
of the case and supplemental statement of the case, in 
addition to voluminous correspondence from VA to the veteran, 
have provided him with sufficient information regarding the 
applicable regulations and the evidence necessary to 
substantiate his claim.  The Board finds, therefore, that 
such documents are essentially in compliance with VA's 
revised notice requirements.  Moreover, the Board notes that 
the veteran did make arguments and submit evidence in support 
of his underlying claim.  Accordingly, the Board finds that 
VA does not have any further outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  

With respect to assistance with evidentiary development, the 
RO has requested that all records identified by the veteran 
be obtained and associated with his claims file.  To that 
end, the veteran has submitted numerous statements detailing 
the treatment he has received for his bilateral hip and other 
disorders, and the RO has undertaken to contact each of those 
named health care providers in order to obtain those records.  
All existing identified clinical treatment records have been 
obtained and associated with the claims file, including many 
duplicate copies.  In addition, all of the clinical treatment 
records pertaining to the veteran have been obtained from any 
and all identified VA Medical Centers (VAMCs).  

The Board notes that some of the veteran's service medical 
records appear to be unavailable.  The veteran was informed 
of that situation, and attempts have been made to reconstruct 
those records and to rebuild the veteran's claims folder to 
the extent practicable.  In June 1996, a response to the RO's 
query was received from the National Personnel Records Center 
(NPRC) in St. Louis, Missouri, which stated that all 
available service medical records had been forwarded to the 
RO in August 1991.  No further records were available.  In 
its attempts to reconstruct the missing records, the RO has 
obtained individual service treatment records from the 
veteran showing that he had received treatment in service for 
a back injury, and copies of a service entrance/discharge 
examination.  Further, attempts were made to obtain all 
relevant post-service clinical treatment records.  It appears 
that the RO has made all reasonable attempts to obtain the 
relevant records in this case.  Further, in light of the fact 
that the veteran's is not claiming direct service connection 
for the disability at issue in this appeal but rather 
secondary service connection, the Board finds that the 
absence of the veteran's complete service medical records 
will not affect the outcome of his appeal.  

In addition, over the course of this appeal, the veteran made 
several requests to be afforded the opportunity to present 
testimony at a personal hearing either before a member of the 
Board, or before a hearing officer at the RO.  However, each 
time a hearing was scheduled, and notice sent to the veteran, 
he either failed to appear at the appointed times, or 
canceled the hearings.  Further, the RO made multiple 
attempts to afford the veteran a VA rating examination to 
determine the etiology of his claimed bilateral hip disorder 
and to examine his back.  In January 2001, the veteran was 
scheduled to undergo a VA rating examination.  He failed to 
report at the scheduled time, and indicated that the notice 
was forwarded to an incorrect address so he was unable to 
appear.  An additional examination was requested in May 2001 
and August 2001.  A statement was received from the veteran 
in April 2001 indicating that he had been homeless since 
October 2000.  A subsequent statement from the veteran, dated 
in May 2001 included four separate addresses at which he 
claimed to sometimes receive mail.  

Pursuant to being advised of the veteran's address, he was 
sent notice to an address he provided, indicating that he was 
scheduled to undergo a VA rating examination in June 2001.  
However, he failed to report to that examination.  The record 
reflects that the veteran was again scheduled to undergo a VA 
rating examination in September 2001.  The letter of notice, 
dated in August 2001 was sent to one of the most recent 
addresses he had provided, which was also listed as the 
address to which his VA disability compensation checks were 
sent.  As with the previous examinations, the veteran had 
failed to appear as scheduled.  There is no indication in the 
file that any of the notices sent to the veteran were 
returned due to incorrect or invalid addresses, and there is 
no indication that any of his disability checks were not 
received.  The veteran has been informed of the consequences 
of failure to report to his scheduled examinations pursuant 
to 38 C.F.R. § 3.655 (2001).  The Board concludes that the VA 
has made reasonable attempts to afford the veteran a VA 
rating examination to address whether his claimed bilateral 
hip disorder was incurred as a result of his service-
connected low back disability, and that further attempts to 
schedule an examination would be impracticable.  Therefore, 
the case must now be decided on the evidence of record.  

Generally, service connection may be granted for a disability 
resulting from a disease or injury incurred in or aggravated 
by service.  See 38 U.S.C.A. §§ 1110, 1131 (West Supp. 2001); 
38 C.F.R. § 3.303(a) (2001).  In addition, service connection 
may be granted for a disability shown to be proximately due 
to or the result of a service-connected disability.  See 
38 C.F.R. § 3.310(a) (2001).  This regulation has been 
interpreted by the United States Court of Appeals for 
Veterans Claims (Court) to allow service connection for a 
disorder which is either caused or aggravated by a service-
connected disability.  See generally Allen v. Brown, 7 Vet. 
App. 439 (1995).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2001).  However, while the VCAA has eliminated the well-
grounded claim requirement, a medical nexus must still be 
established between the claimed disability and an injury or 
disease incurred in the veteran's active service or to a 
service-connected disability.  

As noted, the veteran claims that his bilateral hip disorder 
was incurred as a result of his now service-connected low 
back disability.  His claim for service connection for a 
bilateral hip disorder, secondary to a low back disability 
was initially denied as not well grounded by an April 1998 
rating decision.  The veteran's claim was found to have been 
not well grounded because the claimed low back disability was 
not then service connected, and there was no clinical 
evidence otherwise linking the bilateral hip disorder to any 
event of the veteran's active service.  (Service connection 
for the veteran's low back disability was initially 
established by a May 2000 rating decision, with an initial 10 
percent evaluation effective from April 7, 1997.  By that 
rating decision, the veteran was also assigned a temporary 
100 percent evaluation under the provisions of 38 C.F.R. 
§ 4.30, effective from September 18, 1997, and a 10 percent 
evaluation effective from January 1, 1998.  In addition, by 
that same rating decision, the veteran was assigned an 
increased 40 percent evaluation, effective from February 16, 
1999.).  

Following issuance of the April 1998 rating decision, a 
statement of the case (SOC) also dated in April 1998 was 
generated by the RO although a notice of disagreement had not 
been filed at that point by the veteran.  That SOC included 
the issue of entitlement to service connection for a 
bilateral hip disorder.  The veteran subsequently submitted a 
VA Form 9 or substantive appeal in June 1998 in which he 
expressed his disagreement as to the RO disposition on the 
issue of service connection for a bilateral hip disorder.  A 
supplemental statement of the case (SSOC) was issued by the 
RO in November 1999, and the veteran continued to submit 
additional statements.  The Board has construed the December 
1999 statement as a timely appeal with respect to the issue 
of entitlement to service connection for avascular necrosis, 
claimed as secondary to a service-connected low back 
disability.  

The medical evidence discloses that in February 1997, the 
veteran underwent an X-ray examination of his lower back.  At 
that time, the presence of multiple sclerotic densities 
involving the femoral head on each side were indicated.  The 
examining physician indicated that such images suggested 
potentially ischemic necrosis of the hips.  In March 1997, 
the veteran was diagnosed with bilateral femoral head area 
avascular necrosis.  While the veteran had complained in 
April 1996 of experiencing hip pain on extended sitting and 
standing, the clinical treatment records do not indicate any 
previous complaints or diagnoses involving the veteran's 
hips.  In April 1997, MRI results confirmed that the veteran 
had what was diagnosed as fairly advanced ischemic necrosis 
of both femoral heads, and in June 1997, the veteran 
underwent a left total hip replacement.  

VA and private clinical treatment records dating from July 
1997 through March 2000 show that the veteran underwent 
treatment for a variety of psychiatric and physical 
disabilities.  However, to the extent that those clinical 
treatment records address the veteran's bilateral hip 
disorder, the records do not contain any medical opinion as 
to the etiology of the bilateral hip disorder.  Moreover, 
those records fail to contain any medical opinion suggesting 
that the veteran's bilateral hip disorder was incurred as a 
result of the veteran's service or his service-connected low 
back disability.  While in February 1997, low back X-rays 
disclosed the presence of the sclerotic densities involving 
both femoral heads, the records note that such disclosure was 
only observed incidental to the low back pathology, and no 
link between the two disorders was implied or suggested.  

As noted, the veteran was repeatedly afforded the opportunity 
to undergo a VA rating examination to evaluate the etiology 
of his bilateral hip disorder, but he failed to appear at any 
of the scheduled examinations, most recently without offering 
any sort of explanation for his failure to report.  
Therefore, any further information which might have been 
beneficial to his claim for service connection could not be 
developed.  The veteran's claim must now be decided on the 
basis of the evidence which is currently available and 
currently of record.  

The Board has evaluated the foregoing, and must conclude that 
the evidence fails to establish that the veteran's bilateral 
hip disorder, diagnosed as avascular necrosis is due to, the 
result of, or aggravated by the veteran's now service-
connected low back disability, or due to any other incident 
of his active service.  The Board acknowledges that the 
veteran currently suffers from avascular necrosis of the 
hips, and that he has undergone a total left hip replacement.  
The Board also recognizes that service connection has been 
established for a low back disability, which has been 
characterized as lumbar disc disease with status-post L5-S1 
laminectomy and fusion.  However, there is no medical 
evidence of record to suggest a nexus or link between the 
diagnosed bilateral hip disorder and the service-connected 
low back disability or any other incident of the veteran's 
military service.  The medical evidence shows that the 
avascular necrosis of the femoral heads was first diagnosed 
in March 1997, and in April 1997 was shown to be of an 
advanced degree.  

While showing a diagnosis of avascular necrosis of the 
bilateral hips, and providing a chronology of the treatment 
for such disorder, the clinical treatment records do not 
suggest or otherwise contain any medical opinion indicating 
that the bilateral hip disorder was incurred as a result of 
the veteran's service or a service-connected low back 
disability.  Accordingly, absent any sort of medical evidence 
of a nexus or link between the bilateral hip disorder and the 
veteran's service to include a service-connected low back 
disability, the veteran's claim for service connection must 
be denied.  

In reaching this conclusion, the Board does not doubt the 
sincerity of the veteran's belief that his bilateral hip 
disorder is due to his now service-connected low back 
disability.  However, such statements to that effect by the 
veteran do not constitute medical evidence.  As a layperson, 
lacking in medical training and expertise, the veteran is not 
competent to render an opinion or to address an issue 
requiring medical training or expertise, to include medical 
diagnoses or opinions as to medical etiology.  See generally 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Thus, the Board 
finds that the veteran's contentions, by themselves, cannot 
be accepted as significantly probative evidence in this 
regard.  

The Board concludes that the preponderance of the evidence is 
against the claim of entitlement to service connection for a 
bilateral hip disorder characterized as avascular necrosis, 
secondary to the service-connected low back disability.  In 
reaching this decision, the Board has considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim for service 
connection, the doctrine is not for application.  See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1999).  


ORDER

Service connection for a bilateral hip disorder characterized 
as avascular necrosis, claimed as secondary to a service-
connected low back disability is denied.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

